Case: 13-40554      Document: 00512490088         Page: 1    Date Filed: 01/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40554
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ALOECORP, INCORPORATED,                                                   January 6, 2014
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk
v.

DAMKEN, L.L.C.,

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:11-CV-86


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Damken, L.L.C. appeals the judgment of the
district court implementing the jury’s award of damages for breach of the
construction contract between Damken and Plaintiff-Appellee Aloecorp,
Incorporated. Our review of the record brought forward on appeal, in light of
the applicable law as reflected in the appellate briefs of the parties, satisfies
us that Damken’s claims, including that the district court abused its discretion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40554     Document: 00512490088      Page: 2   Date Filed: 01/06/2014



                                  No. 13-40554
(1) by denying Damken’s motion for partial judgment on the pleadings and for
judgment as a matter of law for anticipatory breach, early termination, and
repudiation of a construction contract at issue, and (2) by refusing to submit
the issue of restitution to the jury, are not sustained by the facts or the law. In
sum, we perceive no reversible error and therefor affirm the district court’s
award of damages, attorney’s fees and costs, court costs, and post-judgment
interest.
AFFIRMED.




                                        2